Citation Nr: 0707622	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-20 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension, to include as secondary to service-connected 
schizophrenia, and if so whether the claim should be granted.

2.  Entitlement to service connection for heart condition, to 
include as secondary to hypertension and service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1961 to July 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

The Board notes that the veteran and his representative have 
provided additional evidence that has not been submitted to 
the agency or original jurisdiction (AOJ) for review.  While 
the record does not contain a waiver of AOJ review, the Board 
notes that the additional evidence pertains to the veteran's 
claim for entitlement to service connection for a heart 
condition secondary to schizophrenia and is therefore not 
pertinent to the issue of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for hypertension.  Therefore, AOJ 
consideration of the newly submitted evidence is not required 
prior to Board deciding the veteran's claim of entitlement to 
service connection for hypertension.

The issue of entitlement to service connection for heart 
condition, to include as secondary to hypertension and 
service-connected schizophrenia, is addressed in the remand 
that follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for hypertension was denied in an unappealed January 1990 
rating decision.

2.  The evidence received since the previous denial of 
service connection for hypertension includes evidence that is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonably possibility of substantiating 
the claim.

3.  Hypertension was not present within a year of service 
discharge, is not etiologically related to service, and was 
not caused or chronically worsened by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim seeking service connection for hypertension.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

2.  Hypertension was not incurred in or aggravated by active 
duty, its incurrence or aggravation may not be presumed, and 
it is not due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claim to reopen.  Therefore, no further 
development with respect to the claim to reopen is required 
under the VCAA.

With respect to the reopened claim, the record reflects that 
the originating agency provided the appellant with the notice 
required under the VCAA by a letter mailed in October 2003, 
prior to its initial adjudication of the claim.  Although the 
originating agency did not specifically request the appellant 
to submit all pertinent evidence in his possession, it did 
inform him of the evidence that would be pertinent and 
requested him to submit such evidence or provide VA with the 
information and authorization necessary for VA to obtain the 
evidence on the veteran's behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  In 
addition, he was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claim in a letter mailed in March 2006. 

The record also reflects that the record contains an 
appropriate VA medical opinion and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  The Board notes that while 
complete service medical records are included in the claims 
folders, there is no separation examination of record.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers that relates to 
an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant; and raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2006), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It applies to the veteran's claim to reopen, which 
was received subsequent to that date.
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

Service connection for hypertension was denied in an 
unappealed January 1990 rating decision.  The evidence of 
record at that time included service medical records that 
were negative for treatment or a diagnosis of hypertension.  
Although there is no discharge examination of record, the 
veteran's vascular system was found normal upon physical 
examination at his January 1961 enlistment examination.  Also 
of record at the time of the initial denial were private 
treatment records showing a diagnosis of hypertension.  The 
RO denied the veteran's claim on the basis that there was no 
medical evidence linking the veteran's hypertension to 
service.

The Board finds the veteran has submitted new and material 
evidence and that reopening of the claim for entitlement to 
service connection for hypertension is warranted.  Since the 
initial denial of his claim, the veteran has argued that his 
hypertension is secondary to his schizophrenia and the 
medical evidence added to the record includes statements from 
his private physician showing a relationship between the 
veteran's hypertension and his military service and 
schizophrenia.  As the record did not previously contain the 
arguments of secondary service connection or medical evidence 
establishing a nexus between the veteran's military service, 
this evidence is not cumulative or redundant.  Moreover, the 
medical evidence added to the record suggesting that 
hypertension is etiologically related to active duty service 
and schizophrenia is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

Service Connection Claim

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests hypertension 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his hypertension is related to his 
active duty service or, in the alternative, that it is 
related to his service-connected schizophrenia.  Although 
there is no discharge examination of record, the Board notes 
that the veteran's blood pressure was recorded as slightly 
elevated at his enlistment examination in January 1961 and 
his vascular system was found to be normal upon physical 
examination.  The veteran also reported a history of high or 
low blood pressure on his January 1961 medical history form.  
As noted above, service medical records contain no treatment 
or diagnosis of hypertension.  

As a preliminary matter, the Board notes that although the 
veteran's entrance examination revealed a slightly elevated 
blood pressure reading and the veteran noted a history of 
high or low blood pressure on his medical history form, he 
has not alleged that his hypertension pre-existed service.  
In addition, there is no evidence that his hypertension 
existed before service, in fact, the first diagnosis of 
hypertension in the record is from 1988.  Clearly, the record 
does not contain clear and unmistakable evidence that the 
veteran's hypertension pre-existed service.

The post-service medical evidence of record establishes that 
the veteran has undergone treatment for hypertension since 
1988.  The Board notes that there is conflicting evidence as 
to whether the veteran's hypertension is related to his 
military service or service-connected schizophrenia.  
Supportive of his claim are the December 2003 and March 2004 
letters from his private physician stating that the veteran's 
hypertension is related to his military service and that it 
is a known fact that schizophrenia and hypertension are 
closely related.  On the other hand, a July 2004 VA medical 
opinion notes that there is no medical, scientific, or 
research literature that supports a causal relationship 
between hypertension and schizophrenia.  He concludes that it 
is not at least as likely as not that there is a causal 
relationship between the veteran's hypertension and 
schizophrenia.  

The Board finds that the opinions of the veteran's private 
doctor are of limited probative value.  While he states that 
he has been treating the veteran for 13 years, the Board 
notes that there is no indication that he reviewed the 
veteran's pertinent medical history, including service 
records.  His opinion is therefore based on the veteran's 
recitation of history.  The Board notes that it is not 
required to accept doctors' opinions that are based upon the 
veteran's recitation of medical history.  Godfrey v. Brown, 8 
Vet. App. 113 (1995), see also, Owens v. Brown, 7 Vet. App. 
429 (1995).

In the Board's opinion, the most probative evidence 
concerning whether the veteran's hypertension is related to 
his service-connected schizophrenia is the report of the VA 
physician in July 2004.  The examiner reviewed the entire 
claims folder, including the veteran's service medical 
records, and properly supported his conclusion that it was 
not at least as likely as not that hypertension was related 
to the veteran's schizophrenia.  The report also noted that 
the opinion of the private physician contained no rationale 
or supporting documentation.  

With respect to the issue of direct service connection, the 
Board notes that there is no post-service evidence of 
hypertension for more than twenty years following the 
veteran's discharge from active duty service.  In addition, 
as noted above, the opinion provided by the veteran's 
physician in December 2003 is not very probative.  In 
essence,  the evidence of a nexus between the veteran's 
hypertension and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.


ORDER

Reopening of the claim of entitlement to service connection 
for hypertension, to include as secondary to service-
connected schizophrenia, is granted.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected schizophrenia, is 
denied.


REMAND

In March 2004 the veteran filed a notice of disagreement with 
a November 2003 rating decision denying service connection 
for a heart condition.  While another rating decision was 
issued in December 2004, the veteran has not been provided a 
statement of the case in response to his notice of 
disagreement for the issue of service connection for a heart 
condition, to include as secondary to hypertension and 
service-connected schizophrenia.  A remand is therefore 
required for the issuance of a statement of the case on this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include notice that he should submit any 
pertinent evidence in his possession, and 
the notice specified by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO or the AMC should issue a 
statement of the case to the appellant 
and his representative on the issue of 
whether new and material evidence has 
been submitted to reopen a claim for 
entitlement to service connection for a 
heart condition, to include as secondary 
to hypertension and service-connected 
schizophrenia, per Manlicon v. West, 12 
Vet. App. 238 (1999).   The veteran 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.  

3.  If the veteran perfects an appeal 
with respect to the issue of service 
connection for a heart condition, to 
include as secondary to hypertension and 
service-connected schizophrenia, the RO 
or the AMC should ensure that any 
indicated development is completed before 
the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


